Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
1.	Claims 1, 3-5, 7-9, 11-13, and 15-16 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose the invention of the independent claims, including the claimed steps of receiving a current vehicle system data associated with the vehicle, the vehicle being different than the training vehicles vehicle, the current set of vehicle system data including GPS location data, vehicle dynamics and image data generated by sensors or cameras mounted to the vehicle; receiving a trained neural network model, the trained neural network model being part of the trained neural network and being based upon a training set of vehicle data comprising GPS location data, vehicle dynamics and sensor data associated with one or more vehicles during a training phase, the trained neural network model comprising weights and biases associated with the training set of vehicle data; and determining a vehicle location based on the current set of vehicle system data and the trained neural network model, in combination with the remaining claim limitations. 


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shelley Chen/
Patent Examiner
Art Unit 3663
March 21, 2021